 Case 4:20-cv-11027-MFL-EAS ECF No. 7 filed 06/05/20         PageID.50    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JEFFERY BROWN, et al.,

      Plaintiffs,                                    Case No. 20-cv-11027
                                                     Hon. Matthew F. Leitman
v.

VEDOS EXPRESS LLC, et al.,

     Defendants.
__________________________________________________________________/

          ORDER DISMISSING PLAINTIFFS’ FIRST AMENDED
           COMPLAINT (ECF No. 6) WITHOUT PREJUDICE

      On April 30, 2020, Plaintiffs Jeffery Brown and Joffari Edmond Brown filed

this action against Defendants Vedos Express LLC, Rudz Services LLC, and Joseph

Charles Quirk. (See Compl., ECF No. 1.) Plaintiffs bring state-law claims against

Defendants arising from an automobile collision between Plaintiffs and Quirk, who

Plaintiffs allege was employed by Vedos Express LLC and was driving a tractor-

trailer with the consent of the vehicle’s owners: Vedos Express LLC and/or Rudz

Services LLC. (See id.) Plaintiffs appear to invoke this Court’s diversity jurisdiction

pursuant to 28 U.S.C. § 1332.

      On May 1, 2020, the Court ordered Plaintiffs to show cause why their action

should not be dismissed for lack of subject matter jurisdiction or to file an amended

complaint providing sufficient factual support to establish this Court’s subject matter


                                          1
 Case 4:20-cv-11027-MFL-EAS ECF No. 7 filed 06/05/20          PageID.51       Page 2 of 4




jurisdiction. (See Show Cause Order, ECF No. 2.) As the Court explained in its

Show Cause Order, the Court could not conclude that it had diversity jurisdiction

over this action because Plaintiffs failed to adequately plead the citizenship of Vedos

Express LLC and Rudz Services LLC:

             For diversity purposes, a corporation is “a citizen of every
             State . . . by which it has been incorporated and of the State
             . . . where it has its principal place of business.” 28 U.S.C.
             § 1332(c)(1). In contrast, a limited liability company is a
             citizen of each state in which one or more of its members
             is a citizen. See V & M Star, LP v. Centimark Corp., 596
             F.3d 354, 356 (6th Cir. 2010); see also Trident-Allied
             Assocs., LLC v. Cypress Creek Assocs., LLC, 317 F. Supp.
             2d 752, 753 (E.D. Mich. 2004) (“For purposes of diversity,
             the citizenship of limited liability companies is the
             citizenship of each of its members.”). Thus, to plead the
             citizenship of a limited liability company, a party must
             allege the citizenship of each member of the LLC.

             At this time, the Court cannot conclude that it has subject
             matter jurisdiction over this action because . . . Plaintiffs
             have not properly alleged the citizenship of Vedos Express
             LLC and Rudz Services LLC.

      (Id., PageID.16–17; emphasis added.)

      Plaintiffs filed a First Amended Complaint on May 22, 2020. (See First Am.

Compl., ECF No. 6.) Plaintiffs allege that “[u]pon information and belief, Defendant

Vedos Express LLC, is a foreign corporation with its principal office being located

in Waterford Wisconsin and its registered agent being located in Franksville,

Wisconsin.” (Id. ¶ 7, PageID.26.) And Plaintiffs allege that “[u]pon information and



                                           2
 Case 4:20-cv-11027-MFL-EAS ECF No. 7 filed 06/05/20          PageID.52   Page 3 of 4




belief, Defendant Rudz Services LLC, is a foreign corporation with its principal

office being located in Waterford Wisconsin.” (Id. ¶ 9, PageID.27.)

      Plaintiffs’ First Amended Complaint again fails to adequately plead the

citizenship of Defendants Vedos Express LLC and Rudz Services LLC. Alleging

the location of an LLC’s “principal office” or “registered agent” is insufficient.

Rather, as the Court clearly explained in its Show Cause Order, Plaintiffs were

required to “allege the citizenship of each member of the LLC.” (Show Cause Order,

ECF No. 2, PageID.17.)

      Because Plaintiffs have not identified the citizenship of each member of

Vedos Express LLC and Rudz Services LLC, the Court is unable to determine if

there is complete diversity of citizenship in this action. Thus, the Court is unable to

determine if it has subject matter jurisdiction over this action.

      Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ First Amended

Complaint is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: June 5, 2020




                                           3
 Case 4:20-cv-11027-MFL-EAS ECF No. 7 filed 06/05/20        PageID.53   Page 4 of 4




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 5, 2020, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         4
